DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/08/2019 and 09/20/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
NO Oath/Declaration was submitted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 5-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joshi et al. herein after Joshi] (US 2015/0362351) “submitted by Applicant on IDS”.
Regarding claim 1, Joshi discloses a method for generating a urine flow void profile for a user flow event (see abstract), comprising: receiving by a processing element a plurality of outputs from a fluid level sensor (54, Fig. 3) corresponding to a plurality of levels of fluid flowing through a voiding device during a flow event (¶0023, lines 1-10); determining by the processing element a beginning and an end time of the fluid flow into the voiding device during the flow event (¶0020, “enabling real-time fluid output measurements”); analyzing the plurality of outputs of the fluid level sensor over a time interval defined by the beginning and end time of the fluid flow to determine at least one of a fluid flow rate data (¶0023, lines 6-11) and an accumulated volume data for the fluid flowing through the voiding device (¶0060, lines 1-11); and storing the fluid flow rate data and the accumulated flow volume data in a memory (¶0060, lines 11-14).
Regarding claim 2, Joshi further discloses the plurality of outputs of the fluid level sensor (54) correspond to two or more positions of the fluid level sensor during the time interval (¶0032, lines 17-24).
Regarding claim 5, Joshi further discloses analyzing by the processing element one or more validation characteristics detected by the voiding device during the flow event to validate the flow event as a void event (¶0034, lines 1-13).
Regarding claim 6, Joshi further discloses the one or more validation characteristics comprise one or more: acceleration of the voiding device during the flow event (¶0034, lines 1-13); orientation of the voiding device during the flow event (¶0034, lines 1-6); presence of a user hand on the voiding device during the flow event (¶0034, lines 1-6); temperature of the fluid flowing through the voiding device during the flow event (¶0033, lines 1-7); or total volume of the fluid flowing through the voiding device during the flow event (¶0033, lines 1-7). 
Regarding claim 7, Joshi further discloses the accumulated flow volume data are determined by numerical integration of the fluid flow rate data (¶0033, lines 1-7) and wherein the fluid flow rate data (Fig. 4).
Regarding claim 8, Joshi further discloses the determining of the fluid flow rate further comprises: receiving from an validation sensor a plurality of orientation values for the voiding device over the time interval, the orientation values including a pitch value (¶0040, lines 1-10); translating the orientation values and the plurality of outputs of the fluid level sensor during the time interval to a fluid flow rate based on a predetermined characteristic of the voiding device (page 5, ¶0039, lines 16-23).
Regarding claim 9, Joshi further discloses receiving by the processing element an initial position of the fluid level sensor; and receiving by the processing element a time stamp (Figs. 4-6; ¶0059, lines 1-6 “fluid volume (or other fluid properties) can be recorded along with the times when a given volume (or other fluid property) was measured”).
Regarding claim 10, Joshi further discloses receiving by the processing element an initial orientation of the voiding device in space; and receiving by the processing element a time stamp (page 6, ¶0046, lines 1-7).
Regarding claim 11, Joshi further discloses the predetermined characteristic of the voiding device is represented by a lookup table (Figs. 4-6; ¶0057-58).
Regarding claim 12, Joshi further discloses determining of the fluid flow rate further comprises: receiving from the validation sensor a plurality of orientation values for the voiding device over the time interval (page 5, ¶0039, lines 16-23), the orientation values including a roll value (¶0032, lines 17-24); determining the fluid flow rate by comparing two or more of the plurality of pitch values, plurality of the roll values, or plurality of outputs of the fluid level sensor, to a lookup table (¶0040, lines 1-10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi in view of Satish et al. [herein after Satish] (US 2016/0331282) “submitted by Applicant on IDS”. 
Regarding claims 3-4, Joshi discloses the fluid level sensor.
Joshi fails to explicitly disclose a displacement sensor in communication with the magnet to detect variations in position of the magnet and the displacement sensor is a Hall effect sensor.
 (magnet float, ¶0068, lines 1-9); a displacement sensor in communication with the magnet (¶0068, lines 1-9) to detect variations in position of the magnet ¶0068, lines 9 -14) and the displacement sensor is a Hall effect sensor (¶0063, lines 1-9).
Therefore, it would have been obvious to one having ordinary skill in the art at the time Applicants invention was filed in the field of fluid level sensor, to modify Joshi, to include a float, magnet to detect position of the magnet and a displacement sensor, as taught by Satish, for the benefit of providing a device which can precisely indicate whether the fluid level in the receptacle is above or below a particular threshold sensing point, to have more accurate systems and methods for assessing fluids from a patient, to prevent operating and surgical cost.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N HOPKINS whose telephone number is (571)270-7042.  The examiner can normally be reached on M & F 9-5 and T-TH, 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LISA CAPUTO can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855